Citation Nr: 1033111	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-23 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1942 to November 1945.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a February 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the Veteran's service-connection 
claims for a bilateral hearing loss disability and for tinnitus.  
The Veteran disagreed with these determinations, and perfected an 
appeal as to both issues.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss disability and his 
military service.

2.  The preponderance of the evidence of record does not support 
a finding that a relationship exists between the Veteran's 
tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in, or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's tinnitus was not incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in October and December 2008.  To the 
extent that the Veteran may not have been provided with complete 
notice until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance of 
final decisions.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated the Veteran's claims in July 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

The Board also notes that the Veteran's service treatment 
records, and post-service  VA and private treatment records have 
been associated with the Veteran's claims file.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include any other medical records, that could be 
obtained to substantiate his service-connection claims.  The 
Board is also unaware of any such outstanding evidence. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hearing loss disability and tinnitus claims.  The Veteran was 
provided with a VA audiological examination in February 2009.  
The examination report reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted an appropriate audiological examination, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The report included audiological 
testing of the Veteran, to include puretone threshold readings as 
well as speech recognition scores.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions as to the issues 
on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative, 
and declined the option for a personal hearing. 

Accordingly, the Board will address the merits of the claims.

Relevant law and regulations

The Veteran seeks service connection for tinnitus and bilateral 
hearing loss disability. Because these issues involve precisely 
the same procedural history, the application of the same law and 
regulations, and allegedly result from the same injury, for the 
sake of economy the Board will address them together.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In essence, the Veteran contends that his current hearing loss 
disability and tinnitus resulted from in-service noise exposure 
as a radioman working under the flight deck while serving on 
board the USS Bogue.  See the Veteran's September 2008 Statement 
in Support of Claim.  

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

There is medical evidence that the Veteran currently has 
bilateral hearing loss disability as defined by VA, which was 
diagnosed during the February 2009 VA audiometric evaluation.  
See the February 2009 VA examiner's report, page 2.  
Additionally, the February 2009 VA examiner indicated that the 
Veteran currently experiences tinnitus.  Hickson element (1) has 
therefore been satisfied as to both issues.

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the Veteran's service records do 
not include any complaints of, treatment for, or diagnoses of 
hearing loss disability or tinnitus.  Indeed, the Veteran's 
November 1945 separation examination report indicates that the 
Veteran had a no "disease or defects" affecting his ears.  See 
the Veteran's November 7, 1945 Report of Physical Examination.  

The Board acknowledges that the Veteran was administered 
whispered voice testing upon his separation from service instead 
of audiometric testing.  The February 2009 VA examiner 
specifically referenced this test and concluded that although the 
15/15 testing score "cannot rule out a high frequency loss, it 
suggests grossly normal" hearing.  See the February 2009 VA 
examiner's report, page 2.  The Board emphasizes that the fact 
that whispered voice testing was used to test the Veteran's 
hearing upon separation creates no presumption in favor of the 
Veteran [i.e., that hearing loss existed at the time of 
separation].  Rather, the Board is obligated to make findings of 
fact based on the entire record.  In this case, the evidence of 
record indicates that the Veteran's hearing loss had its onset 
subsequent to his military service.  Indeed, the Veteran has 
specifically stated as such.  See the June 7, 2010 Informal 
Hearing Presentation, page 1 [indicating that the Veteran noticed 
hearing loss shortly after discharge].  Accordingly, in-service 
disease is not demonstrated.

With respect to in-service injury, the Veteran asserts that he 
experienced acoustic trauma from daily frequent exposure to loud 
noises while working as a radioman on the USS Bogue aircraft 
carrier.  The Board finds no reason to doubt the Veteran's 
statements, as the evidence of record indicates that the Veteran 
was in fact a radioman, and that he served on board the USS Bogue 
CVE-9.  See the Veteran's DD-214.   His service would likely have 
exposed him to acoustic trauma from aircraft.  Resolving all 
doubt in favor of the Veteran, the Board finds that in-service 
injury is demonstrated.  Hickson element (2), is therefore 
satisfied as to both issues on appeal as well.  

With respect to crucial Hickson element (3), nexus or 
relationship, there are two conflicting medical opinions of 
record.  A February 2009 VA examiner supplied the first medical 
nexus opinion.  After reviewing the Veteran's medical history and 
after examining the Veteran's hearing loss, the February 2009 VA 
examiner determined that it was "not as likely as not" that the 
Veteran's hearing loss or tinnitus was related to his military 
service.  

Concerning hearing loss, the examiner supported his findings by 
citing to the Veteran's separation examination, which suggested 
that the Veteran's hearing was "grossly normal" upon separation 
from service in 1945.  The examiner also pointed out that the 
Veteran had a lengthy period of post-service noise exposure 
around "noisy equipment and in noisy environments most of his 
working life," to include noises working on a farm for 20 years, 
working in an automobile assembly plant for almost 20 years, and 
hunting most of his life.  See the February 2009 VA examiner's 
report, pages 1-3.  

Concerning tinnitus, the February 2009 VA examiner based his 
negative nexus opinion on the Veteran's self-report that he 
"began to notice tinnitus approximately twenty years ago, many 
years after separation from the military."  Additionally, the 
examiner highlighted a separate September 30, 2008 VA treatment 
report located in the Veteran's post-service records, which 
included a notation that the Veteran tested positive for hearing 
loss, but specifically denied tinnitus.  See the February 2009 VA 
examiner's report, page 3; see also the September 30, 2008 VA 
Primary Care History and Physical Report.  

In March 2009, the Veteran submitted a contrasting medical 
opinion from K. Sinks, Doctor of Audiology.  In her report, Dr. 
Sinks indicates she reviewed the Veteran's military records and 
the Veteran's February 2009 VA examination report.  She described 
the Veteran's military noise exposure, and noted that the Veteran 
worked on the assembly line in an automotive plant and raised 
livestock after service.  The Veteran reported to Dr. Sinks that 
hearing protection was not required at his post-service 
occupations, and that he experienced no recreational noise 
exposure.  Based on the Veteran's contentions, and her review of 
military records, the February 2009 VA examination, and 
"histopathology literature" to include "the American College 
of Occupation and Environmental Medicine," Dr. Sinks opined that 
the Veteran's hearing loss and tinnitus are "at least as likely 
as not" related to his military noise exposure.  She noted that 
outer hair cell damage in the cochlea occurs prior to an 
individual ever showing a threshold shift on an audiogram and 
that medical literature also supports the finding that "noise 
exposure without hearing protection can cause and/or contribute 
to noise-inducted hearing loss, acoustic trauma, and tinnitus in 
individuals."  See the March 2009 report of Dr. Sinks. 

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing its decision in Madden, 
recognized that the Board had inherent fact-finding ability.

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinion of the February 
2009 VA examiner to be of greater probative value than Dr. Sink's 
opinion.

Crucially, the February 2009 VA examiner's report included a 
detailed description of the Veteran's various noise exposures.  
The examiner described the Veteran's military noise exposure, to 
include noise from aircraft and as a radio operator.  The 
examiner further noted a 40 year history of post-service 
occupational noise exposure in an automotive assembly plant and 
on a farm.  The examiner also identified significant recreational 
post-service noise exposure, as the Veteran was noted to be a 
life-long hunter.  As discussed above, the VA examiner relied on 
these reports of "significant . . . noise exposure post-
military" in rendering his negative nexus opinion.

In contrast, Dr. Sinks goes into great detail describing the 
Veteran's military noise exposure, but merely notes that the 
Veteran worked on an assembly line and raised livestock after 
service.  Unlike the February 2009 VA examiner, Dr. Sinks does 
not elaborate on the potential impact such exposure might have 
had, if any, on the development of the Veteran's current 
disabilities.  Further, although the Veteran reported to Dr. 
Sinks that he experienced no recreational noise exposure 
following his active duty service, the Veteran's "life-long" 
history of hunting is clearly documented in the February 2009 VA 
examiner's report.  Dr. Sinks indicated that she reviewed the 
February 2009 VA examiner's report, but crucially failed to 
acknowledge or address the Veteran's long history of hunting in 
her own report or the impact that such may or may not have had on 
his hearing loss disability and tinnitus.  She also did not 
acknowledge the fact that the Veteran had contradicting 
recollections of his post-service recreational noise exposure at 
the respective examinations including his reported of an onset of 
tinnitus well after service during the VA examination.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) [in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the veteran if 
they have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion].

The Board finds that the February 2009 VA examiner's evaluation 
is the most probative piece of evidence, as it is the most 
comprehensive report of record.  The VA examiner specifically 
considered the Veteran's entire history, including the Veteran's 
relevant in-service and post-service occupational and 
recreational noise exposure.  Although Dr. Sinks had access to 
the February 2009 VA examiner's report, her analysis is not 
responsive to the examiner's conclusions, and is pertinently 
silent as to the Veteran's contrasting self-reports regarding his 
recreational noise exposure, to include his life-long history of 
hunting.  The VA examiner's report ultimately contains the most 
persuasive opinions on the matters, and has support in the 
record.  

As noted above, with respect to the Veteran's hearing loss, the 
Veteran does not assert that his hearing loss began in service, 
but that he noticed hearing loss "shortly after discharge."  In 
that connection, the Veteran correctly asserts that he does not 
have to show hearing loss at the time of separation of active 
duty to be awarded service-connection for hearing loss, citing 
Hensley v. Brown, 5 Vet. App. 155 (1993).   See the June 7, 2010 
Informal Hearing Presentation, page 2.  Indeed, under Hensley, a 
claimant may establish direct service connection for a hearing 
disability initially manifest several years after separation from 
service on the basis of evidence showing that the current hearing 
loss disability is causally related to injury or disease suffered 
in service.  Crucially however, the Court in Hensley in no way 
held that service connection must be granted in the event of in-
service noise exposure and a current hearing loss disability.  
Rather, the Court has clearly indicated that, a medical opinion 
must be obtained in those circumstances.            See Charles 
v. Principi, 16 Vet. App. 370 (2002).

In that regard, the VA obtained a medical nexus opinion from the 
February 2009 VA examiner, the findings of whom are consistent 
with the remainder of the evidence of record, or more accurately, 
the lack thereof.  The Veteran in fact had no hearing complaints 
in service.  Moreover, the VA examiner based his professional 
opinion on the record as a whole [not just the Veteran's negative 
separation examination report], to include the Veteran's service 
treatment records, the Veteran's "significant amount of noise 
exposure post-military," and his own medical expertise.

As discussed above, the Board has placed greater probative weight 
on the medical opinion of the February 2009 VA examiner than the 
opinion proffered by Dr. Sink. The Board has also fully 
considered the Veteran's lay statements regarding his 
sensorineural hearing loss.  The pertinent question in this case, 
however, involves the etiology of a specific disability.  This 
question requires opinions from persons with medical expertise, 
as the answer cannot be ascertained through lay observation 
alone.  Neither the Veteran, nor his representative has been 
shown to possess the requisite medical training or credentials 
needed to render a competent opinion as to this question.  
Accordingly, the lay opinions attributing the Veteran's hearing 
loss directly to service do not constitute competent medical 
evidence and lack probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

With respect to tinnitus, the Board acknowledges the Veteran's 
lay assertion that his tinnitus had its onset in service, and 
that he has experienced tinnitus continuously since service.   
See the June 7, 2010 Informal Hearing Presentation, page 1.  
Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  See Dorland's Illustrated Medical Dictionary, 1914 
(30th ed. 2003).   Because tinnitus is "subjective" [unlike 
sensorineural hearing loss], its existence is generally 
determined by whether or not the veteran claims to experience it. 
  Tinnitus has been specifically found for VA purposes to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

In this regard, the Veteran is certainly competent to testify as 
to continuity of symptomatology of ringing in the ears since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) [noting, in a footnote, that sometimes a layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer].  However, competency is very 
different than credibility.  In light of the evidence of record 
as a whole, the Board finds that the Veteran's subjective 
assertions of continuity, though competent, are not credible.  

Crucially, the Veteran's service treatment records do not contain 
any references to tinnitus or ringing in the ears.  Examination 
upon separation from service demonstrated that the Veteran was 
"negative" as to any disease or defects affecting his ears.  In 
addition, the February 2009 VA examiner's report contained a 
cogent explanation as to why the Veteran's tinnitus did not have 
its onset during the Veteran's active duty service.  The VA 
examiner specifically highlighted the Veteran's self-report that 
he first noticed his tinnitus "approximately twenty years ago 
[1989] and has no opinion as to etiology."  The VA examiner also 
referenced a prior 2008 VA treatment report noting that the 
Veteran specifically denied having tinnitus.  See the Veteran's 
September 30, 2008 VA Primary Care History and Physical Report.  
Based on the Veteran's own reported history, the VA examiner 
determined that the Veteran's tinnitus did not have its onset 65 
years ago during service, but rather decades later.  

The Board places greater weight of probative value on the 
Veteran's pertinently negative 1945 ear examination administered 
upon separation from service 65 years ago in conjunction with the 
Veteran's prior assertion that his tinnitus began 20 years ago, 
than it does on the Veteran's recent assertions of continuity to 
VA in connection with his claim for monetary benefits.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the veteran]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence].  

Even if the Board were to assume that the Veteran's tinnitus 
began twenty years ago as the Veteran originally asserted to the 
VA examiner in February 2009, this date of onset is more than 
forty years following the Veteran's separation from service in 
1945.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  
 
Moreover, as was discussed above, there is no persuasive 
objective evidence of record indicating that the Veteran's 
current tinnitus disability is as likely as not related to his 
military service.  Rather the February 2009 VA examiner 
pertinently opined to the contrary.  Thus, supporting medical 
evidence of continuity is also lacking in this case.  

Again, the Board has placed greater probative weight on the 2009 
VA opinion which included as discussed above a discussion of the 
Veteran's entire history including significant post service noise 
exposures.  While Dr. Sinks attributed the Veteran's tinnitus to 
service, she did not discuss the lack of complaints of tinnitus 
during the Veteran's 2008 treatment nor the Veteran's report of a 
onset of tinnitus decades after service relying on the Veteran's 
unsubstantiated history of difficulty understanding speech for 
"closer to 50 years."  

For the reasons identified above [i.e. the Veteran's negative 
contemporaneous treatment reports, the absence of complaint or 
treatment for any hearing loss or tinnitus problems for over 60 
years following service, the February 2009 negative nexus opinion 
based on a review of the record and supported by clinical 
rationale, and the Veteran's potential bias], the Board finds 
that the Veteran's lay testimony lacks probative value when 
considered in relation to all of the evidence of record as a 
whole.  Continuity of symptomatology since service is therefore 
not demonstrated.  

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claims for 
hearing loss and tinnitus fail on this basis alone.  

The preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit-of-the-doubt rule does not apply, 
and the claims for service connection for bilateral hearing loss 
and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


